— In a matrimonial action, plaintiff wife appeals from so much of a judgment of the Supreme Court, Nassau County (McCaffrey, J.), entered December 7,1982, as provided *881for (1) the sale of the marital premises, and (2) a reduction in the amount of alimony awarded to her from $175 per week to $125 per week upon the sale of the marital premises. H Judgment modified, on the law, by deleting from the fourth decretal paragraph the provision decreasing the award of alimony upon the sale of the marital premises from $175 per week to $125 per week. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. 1 The provision in the judgment reducing the award of alimony by $50 per week upon the sale of the marital premises is improper. The rules of this court provide that “[a] judgment speaks as of its date and is based on then existing facts * * * provisions requiring a change in the future will not be included in the judgment, therefore, until the event on which change is predicated occurs” (22 NYCRR 699.9 [f] [51; see Ralske v Ralske, 85 AD2d 598, app dsmd 56 NY2d 644; see, also, Doris v Doris, 81 AD2d 602; Matter of Bender v Bender, 72 AD2d 745; Lebowitz v Lebowitz, 37 AD2d 841; cf. Majauskas v Majauskas, 61 NY2d 481). Defendant husband may seek to modify the judgment upon the sale of the marital premises, if he be so advised. H We have considered the remaining contention of the plaintiff wife and find it to be without merit. Gibbons, J. P., Brown, Niehoff and Boyers, JJ., concur.